-     .__




                 j                February         26,     1974


The Honorable     Tom Hanna                                       Opinion No.   H-    244
District  Attorney
Jefferson   County                                             Re.:     Whether Article
P. 0. Box 2553                                                          6252~da, V. T. C.S.,
Beaumont,     Texas 77701                                               granting re-employ-
                                                                        ment rights to return-
                                                                        ing veterans,    app,lies
                                                                        to teachers   of an
                                   ]                                    independent school
Dear   Mr.   Han&:                 /                                    district

      Your request for our opinion asks whether Article       6252-4a,V.,T.C.S..
grants re-employment     rights Bnd other privileges   to former   school’district
employees   who Left their jobs kor the purpose’of   active military   service
and who have since returned from active duty under honorab\e conditions.
                                    i
        ArticLe 6252-4a  was am$nded             by Acts     1967,    60th Leg.,     ch.    469,
p.   1074 and now provides in papt:

              Sec. I “Any empldyee of the State of Texas or x
              political   subdivisian,    state institution,   county or
              municipa~lity theredf,      . . . who leaves his position
              for the purpose of bntering the Armed Forces             of the
              United States . . . ishall, if discharged,         separated
              or released.     . . ujder honorable conditions,        be
              restored     to employkent      in the same department,
              office,   commissio;      or board of the State of Texas
              or any political     suti~division, state institution,   county
              or municipality     thereof.     . . .‘I (emphasis   added)

      Prior to the 1967 amenddent      the statute granted re-employment      rights
only to “any employee    of the State of Texas. ” Attorney    General Opinion WW-
1443 (1962) held that the language “employee      of the State” did not extend re-



                                        /



                                            p.   1128


                                        1
                                        I
                                     -   -    .~-~-   -~-    ___. ---      .-.-,..-   ,...   ...,_,,,.__ ,_. _
   -.




2’kx Hcr.orable    Tom Hanna,      page 2         (H-244)




employment     rights to employees   of independent school districts    or common
school districts   since school districts  are not primarily agencies     of the
State, but rather are public corporations     of the same general    character   as
municipal    corporations.

       However,   since its amend+&slC,in 1967, the statute has applied both
to state employees   -and to employees  of x  political subdivisioh.  county or
municipality  of the State.

       School dist&ts  have been classified as political subdivisions  of
the State, Port Arthur Independent Schools District v. City of Groves,   ,376
S.W.2d 330 (Tex. 1964); Watts v. Double Oak Independent School District,
377 S.W.2d 779 (Tex. Civ.App.,  Ft. Worth,   1964). no writ; King’s Estate
 v. School Trustees      of Willacy County, 33 S.W.2d 783 (Tex. Civ. App., 1930,
 error refused);     and as quasi public corporations         of the character     of munici-
pal corporations,      University    Interscholastic    League v. Midwestern          Univer-
sib     255 S.W.2d 177 (Tex. 195,3); Love v, City of Dallas,             40 S.W.2d 20
 (Tex.   1931); Southwestern      Broadcasting    Go. v. oil Center Broadcasting          Co.,
 210 S.W.2d 230 (Tex. Civ.App.,         El Paso,    1947, ref. n. r.e.).      And see
Article    6252-6(2a),   V. T. C. S., which defines “local po.litical .subdivisions”
to include “counties,      cities,   towns,   schoo.1 districts,   flwd    control districts,
: , . and the like. I’ (eniphasis’idded)

        Therefore,     in our opinion, Artic1.e 6252~da, as amended,      does extend
rr-employment       iights to veterans returning to farmer   positions    with school
districts   of this State.   See Attorney General Opinions M-250       (1968) and M-
886 (1971).

                                             SUMMARY

                       Veterans   returning to positions with school
               distri.cts  of this State are given the right to re-employ-
               ment in accordance      with the provisions pf Article  6252-
               4a, V. T. C. S.




                                                        //
                                                                Attorney      General        of Texas




                                             p.   11,29
The Honorable   Tom Hanna,   page 3     [H-244)




DAVID M. KENDALL,      Chairman
Opinion Comrkttez




                                  p.   1130